 


116 S987 IS: U.S.–China Economic and Security Review Act of 2019
U.S. Senate
2019-04-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II 
116th CONGRESS1st Session 
S. 987 
IN THE SENATE OF THE UNITED STATES 
 
April 2, 2019 
Mr. Coons (for himself, Mr. Romney, and Mr. Kaine) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations 
 
A BILL 
To implement the recommendations of the U.S.–China Economic and Security Review Commission, and for other purposes.  
 
 
1.Short titleThis Act may be cited as the U.S.–China Economic and Security Review Act of 2019.  2.Annual report on supply chain vulnerabilities related to the People’s Republic of ChinaSection 3603 of title 44, United States Code, is amended by adding at the end the following: 
 
(g) 
(1)In this subsection, the term Internet of Things means physical devices embedded with sensors that can collect data and connect to each other and the broader internet.  (2)Not later than 180 days after the date of the enactment of this subsection, and not less frequently than annually thereafter, the Chief Information Officers Council shall submit to Congress a report on supply chain vulnerabilities related to the People’s Republic of China that includes the following: 
(A)An assessment of the supply chain risk posed by the People’s Republic of China to each Federal agency.  (B)A description of how each Federal agency is mitigating the supply chain risk posed by the People’s Republic of China.  
(C)An assessment of the existing procurement and security policies and guidance of each Federal agency with respect to cybersecurity, operations security, physical security, information security, and data security that may affect information and communications technology, fifth generation mobile networks (commonly known as 5G networks), and the Internet of Things, that describes the following: (i)Areas for which new policies and guidance may be needed, including for specific information and communications technology, 5G networks, and the Internet of Things, including applications or procedures related to the Internet of Things.  
(ii)Areas for which existing security policies and guidance can be updated to address vulnerabilities with respect to supply chain security, cybersecurity, operations security, physical security, information security, and data security..   3.Report on WTO proceedings (a)In generalNot later than 180 days after the date of the enactment of this Act, the United States Trade Representative shall submit to Congress a report assessing whether it is in the national interests of the United States to file, in coordination with allies and partners of the United States, a complaint against the People’s Republic of China at the World Trade Organization under section 1 of Article XXIII of GATT 1994 alleging that the People’s Republic of China has— 
(1)nullified or impaired a benefit accruing to the United States under the WTO Agreement without violating that Agreement; and  (2)committed other specific violations of commitments under that Agreement.  
(b)DefinitionsIn this section, the terms GATT 1994 and WTO Agreement have the meanings given those terms in section 2 of the Uruguay Round Agreements Act (19 U.S.C. 3501).  4.Report on intimidation of United States residentsNot later than 180 days after the date of the enactment of this Act, the Attorney General shall submit to Congress a report explaining whether, and if so, how, the Department of Justice is utilizing Federal criminal law, including section 241 of title 18, United States Code (relating to conspiracy against rights), to prosecute affiliates of the Chinese Communist Party who threaten, coerce, or otherwise intimidate United States residents.  
5.Clear labeling for informational materials distributed on behalf of foreign principalsSection 4(b) of the Foreign Agents Registration Act of 1938 (22 U.S.C. 614(b)) is amended by adding at the end the following: Informational materials which are required to be labeled under this subsection and which are in the form of prints shall be marked or stamped conspicuously at the top of the first page of such materials with a statement in the language or languages used therein, setting forth such information as is required under this subsection..  6.National Intelligence Estimate on access and basing facilities of the People’s Republic of China (a)In generalNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to Congress a National Intelligence Estimate on the access and basing facilities of the People’s Republic of China.  
(b)ContentsThe National Intelligence Estimate submitted under subsection (a) shall include a description of the effect of existing and potential access and basing facilities of the People’s Republic of China along the Silk Road Economic Belt and the New Maritime Silk Road on the following: (1)Freedom of navigation and sea control, in peacetime and during periods of conflict.  
(2)The regional political and security interests of the United States and allies of the United States.  (c)FormThe National Intelligence Estimate submitted under subsection (a) shall be submitted in unclassified form, but may include a classified annex.  
7.Annual report on influence and propaganda activities of the Chinese Communist Party in the United States 
(a)In generalTitle IX of the Intelligence Authorization Act for Fiscal Year 2003 (Public Law 107–306) is amended by adding at the end the following:  905.Annual report on influence and propaganda activities of the Chinese Communist Party in the United States (a)Annual report requiredNot later than 180 days after the date of the enactment of this section, and not less frequently than annually thereafter, the Director of the National Counterintelligence and Security Center shall submit to Congress a report on the influence and propaganda activities of the Chinese Communist Party in the United States.  
(b)FormThe report submitted under subsection (a) shall be submitted in unclassified form, but may include a classified annex..  (b)Clerical amendmentThe table of contents in section 1(b) of the Intelligence Authorization Act for Fiscal Year 2003 (Public Law 107–306) is amended by inserting after the item relating to section 904 the following: 
 
 
Sec. 905. Annual report on influence and propaganda activities of the Chinese Communist Party in the United States..  
8.Report on the China Coast Guard 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense and the Secretary of Homeland Security shall jointly submit to the appropriate congressional committees a report on the China Coast Guard (referred to in this section as the CCG).  (b)ContentsThe report submitted under subsection (a) shall include an assessment of the following: 
(1)How the change in the command structure of the CCG affects the status of the CCG as a law enforcement entity considering that the CCG now reports to the Central Military Commission.  (2)The implications of the new command structure of the CCG with respect to the use of the CCG as a coercive tool in gray zone activity in the East China Sea and the South China Sea.  
(3)How the change in the command structure of the CCG may affect interactions between the United States Navy and the United States Coast Guard and the China Coast Guard.  (4)Whether the China Coast Guard should be designated as a military force by the Secretary of Defense and the Secretary of Homeland Security.  
(c)FormThe report submitted under subsection (a) shall be submitted in unclassified form, but may include a classified annex.  (d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Foreign Relations, the Committee on Armed Services, the Committee on Homeland Security and Governmental Affairs, and the Committee on Appropriations of the Senate; and  (2)the Committee on Foreign Affairs, the Committee on Armed Services, the Committee on Homeland Security, and the Committee on Appropriations of the House of Representatives.  
9.Report on steps to protect 5G networksNot later than 180 days after the date of the enactment of this Act, the Assistant Secretary of Commerce for Communications and Information and the Federal Communications Commission shall jointly submit to Congress a report that includes the following: (1)The steps required to ensure the rapid and secure deployment of fifth generation mobile networks (commonly known as 5G networks), with a particular focus on the threat posed by equipment and services designed or manufactured in the People’s Republic of China.  
(2)How the executive branch agencies are implementing the steps described in paragraph (1).  (3)Any new statutory authorities that may be required to ensure the security of domestic 5G networks.  
10.GAO report on United States–China technical cooperation 
(a)Assessment 
(1)In generalThe Comptroller General of the United States shall conduct an assessment of collaborative initiatives between the United States and the People’s Republic of China relating to technical cooperation.  (2)DutiesIn carrying out the assessment required by paragraph (1), the Comptroller General shall— 
(A)describe the nature of technical cooperation between the United States and the People’s Republic of China, including funding, participation, and reporting on the outcomes;  (B)detail the licensing and regulatory regime under which collaborative initiatives described in paragraph (1) occur;  
(C)consider whether the intellectual property rights of researchers and entities of the United States are being adequately protected;  (D)examine whether state-owned enterprises or the military of the People’s Republic of China are benefitting from research funded by the taxpayers of the United States;  
(E)investigate if any researchers of the People’s Republic of China participating in collaborative initiatives described in paragraph (1) have ties to the Government or the military of the People’s Republic of China;  (F)investigate if any institutions of higher education, laboratories, or other entities of the United States participating in collaboration led by the Government of the United States with the People’s Republic of China have been subject to cyber penetration originating in the People’s Republic of China;  
(G)evaluate the benefits of the collaboration for the United States; and  (H)examine redundancies, if any, among various government-led collaborative programs between the United States and the People’s Republic of China, and make suggestions for improving technical collaboration.  
(b)Report requiredNot later than 180 days after the date of the enactment of this Act, the Comptroller General shall submit to Congress a report on the assessment required by subsection (a)(1).  11.Report on Chinese enforcement of sanctions against North Korea (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of the Treasury shall submit to Congress a report on the current state of the enforcement by the Government of the People’s Republic of China of sanctions imposed by the United Nations with respect to the Democratic People’s Republic of Korea.  
(b)FormThe report submitted under subsection (a) shall be submitted in unclassified form but shall include a classified annex that includes the following: (1)A list of financial institutions, other entities, and officials of the People’s Republic of China for which sanctions may be imposed with respect to the Democratic People’s Republic of Korea.  
(2)Whether the Government of the United States has imposed sanctions with respect to any institution, entity, or official described paragraph (1) and, if so, an identification of such institution, entity, or official.  (3)Whether any foreign country has imposed sanctions with respect to any institution, entity, or official described in paragraph (1) and, if so, an identification of such institution, entity, or official.  
12.Report on trade-distorting practices of the People’s Republic of ChinaNot later than 180 days after the date of the enactment of this Act, the United States Trade Representative shall submit to Congress a report that includes the following: (1)An identification of the trade-distorting practices of the state-owned enterprises of the People’s Republic of China.  
(2)A description of how the Office of the United States Trade Representative is counteracting the anticompetitive impact of the practices described in paragraph (1).  